Citation Nr: 0307019	
Decision Date: 04/11/03    Archive Date: 04/14/03	

DOCKET NO.  02-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines




THE ISSUE

Whether forfeiture of the appellant's Department of Veterans 
Affairs (VA) benefits under 38 U.S.C.A. § 6103(a) was proper. 





ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had recognized service from December 1941 to 
January 1943, and August 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 forfeiture decision issued 
by the VA Veterans Benefits Administration, Compensation and 
Pension Service, which found that forfeiture of the veteran's 
VA benefits was proper based upon his presentation of false 
and fraudulent statements in accordance with 38 U.S.C.A. 
§ 6103(a).  The case is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  In September 1999, the veteran subscribed and swore under 
oath in an affidavit that he had personal knowledge of a 
fellow Philippine serviceman with whom he had served in 
captivity as a prisoner of war (POW) under the Japanese 
government, for a period of not less than 30 days, and that 
he observed certain medical signs and symptoms in this other 
individual.

3.  This affidavit, which was used to secure VA benefits for 
the other individual, was false and fraudulent in that the 
veteran had no knowledge of and had never met this other 
Philippine serviceman.  

4.  The veteran subsequently provided a sworn deposition in 
March 2000 that he simply signed this affidavit without 
reading it and that he had no actual knowledge of the 
contents of the affidavit.

5.  In February 2001, the veteran submitted a signed 
statement in which he stated that he had been forced to sign 
the affidavit based upon threats to his existing VA benefits 
or implied physical threats.  

6.  The veteran's explanations regarding the false affidavit 
are not credible or believable.


CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 6103(a) (West 2002); 38 C.F.R. 
§§ 3.901, 3.905 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO has, in 
correspondence of December 2000, an administrative decision 
of February 2001, correspondence of June 2001, and a 
statement of the case in May 2002, informed the veteran of 
the laws and regulations governing forfeiture, of the 
evidence considered by VA in reaching a forfeiture decision, 
and of the evidence necessary to substantiate his claim.  
Additionally, the veteran was notified of the formal 
forfeiture decision issued by the Director of VA Compensation 
and Pension Service in May 2001.  

The procedure for initiating and taking forfeiture action is 
provided at 38 C.F.R. § 3.905, and the Board finds that the 
RO complied with all specified requirements in the instant 
appeal.  Specifically, the veteran was notified of the 
specific charge against him, a detailed statement of the 
evidence supporting the charges, citation and discussion of 
the applicable statute, the right to submit a statement or 
evidence within 60 days either to rebut the charge or to 
explain the person's position, and the right to a hearing 
within 60 days with representation.  The RO notified the 
veteran of the pending action in December 2000 and of his 
right to submit rebuttal or exculpatory evidence and his 
right to request a hearing.  The veteran did not request a 
hearing but did submit a statement in rebuttal in February 
2001.  Additionally, in developing this issue, the RO ordered 
the conduct of a field investigation which included a sworn 
deposition by the veteran in March 2000.  Following 
completion of the required development, a proposed forfeiture 
was forwarded to the Director of Compensation and Pension 
Service in Washington, DC, for final review, and, in May 
2001, a representative of the Director of Compensation and 
Pension Service issued the forfeiture decision now on appeal.  

The essential question presented in this case is whether the 
veteran knowingly and intentionally signed a sworn affidavit 
in support of another individual's claim for VA compensation 
benefits which he knew to be false or of which he had no 
actual knowledge of the facts to which he swore.  All known 
and available relevant evidence on this issue has been 
collected for review.  Although the veteran has provided 
explanations for his action, he has not indicated the 
existence of any other relevant evidence which has not been 
collected for review nor does the evidence on file indicate 
the existence of any other evidence which might be relevant 
to the issue now on appeal.  Accordingly, the Board finds 
that the duties to assist and notify in VCAA have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Upon 
careful review of all of the evidence on file, the Board 
finds there is no reasonable possibility that any additional 
assistance would aid the veteran in substantiating his claim 
that forfeiture is improper.  38 U.S.C.A. § 5103A (a)(2).  

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by VA (except for insurance) 
shall forfeit all rights, claims, and benefits under all laws 
administered by VA (except insurance benefits).  38 U.S.C.A. 
§ 6103(a); 38 C.F.R. § 3.901(a).  

Forfeiture of benefits under § 3.901 will not be declared 
until the person has been notified by the adjudication 
officer in the VA regional office (RO) in Manila, of the 
right to present a defense.  Such notice shall consist of a 
written statement setting forth the specific charges, a 
detailed statement of the evidence supporting the charges, 
citation and discussion of the applicable statute, the right 
to submit a statement or evidence within 60 days (either to 
rebut the charges or to explain the person's position), and 
the right to a hearing within 60 days, with representation by 
counsel of the person's own choosing.  38 U.S.C.A. 
§ 3.905(b).  

Facts:  In July 1997, the veteran filed claims for service-
connected disability related to POW status.  Following 
development of this claim, service connection was granted for 
ischemic heart disease with a 30 percent evaluation and for 
malaria, noncompensably evaluated.  The evaluation for heart 
disease was later increased to 60 percent.  Entitlement to 
individual unemployability (TDIU) was granted, effective from 
June 1999.  

In September 1999, the veteran and another individual (FB) 
subscribed and swore to a joint affidavit, in which the 
veteran stated that he and his cosigner were both former 
members of USAFFE and both former prisoners of war at Camp 
O'Donnell for more than 30 days.  He stated that, while in 
captivity, another Philippine serviceman (RFN) was then in 
their barracks, doing the same work.  The veteran stated 
that, while in captivity together, he personally observed 
that RFN had shortness of breath, and swelling of the feet, 
legs and ankle joints, of a severity which was worse than the 
veteran and his cosigner.  This affidavit was subscribed and 
sworn under oath by the veteran before a notary public.  

A field examination request was initiated by the Manila VARO.  
RNF was interviewed and subsequently signed a statement of 
facts indicating that the affidavit signed by the veteran and 
FB in September 1999 was submitted on his behalf in support 
of his claim for VA benefits.  RFN reported that his claim 
was handled by a VA claims "fixer" named ETC who assisted 
him in the preparation of his claim.  RFN stated that he did 
not and had never known the veteran at any time during his 
life.  He also stated that he had known FB during elementary 
school but that the last time he had seen FB was when they 
finished elementary school.  

The veteran was interviewed and signed a statement in March 
2000.  He acknowledged having sworn to this statement, and 
was informed of the forfeiture provisions of 38 U.S.C.A. 
§ 6103(a), as well as the perjury provisions of the revised 
penal code of the Philippines.  He was shown a copy of the 
joint affidavit that he signed in September 1999 and stated 
that the signature on that document was his.  He alleged that 
he did not know the contents of the document at the time he 
signed it.  He reported that a local "PVAO post commander," 
the agent of the "fixer," ETC, came to his residence and 
requested him to sign the affidavit.  He noted that this was 
the same fixer who had assisted the veteran in pursuing his 
own VA claim, and he reported that this fixer received a 
4/5th share of his lump-sum payment, and 5,000 pesos per 
month of his VA compensation.  He swore that he simply signed 
this document without reading the contents and that he 
believed that this document was not related whatsoever to the 
VA claim of the veteran, RFN.  He said that he was not 
present when his co-affiant FB signed this document in 
September 1999, and was not aware that FB had actually died 
long before he allegedly signed the September 1999 affidavit.  
When asked if he signed this affidavit voluntarily, he said 
he simply signed the document presented to him as requested 
without reading it.  

Following the veteran's December 2000 notification by the RO 
of the charges against him, the evidence in support, and the 
applicable law and regulations, the veteran submitted a 
signed statement in rebuttal.  In this statement, he wrote 
that he was "forced to sign the affidavit" in favor of RFN.  
He said he was threatened that his VA disability benefits 
would be cut off and that his wife was told that something 
"indirectly" might happen to him if he refused to sign the 
affidavit.  He wrote that when he was interviewed by a field 
examiner, he reported that he voluntarily signed the 
affidavit, assuming that the examiner was connected with the 
"fixer" attorney.  

Analysis:  The clearly established and undisputed facts 
demonstrated by the evidence on file reveal that the veteran 
signed a sworn affidavit to the effect that he knew an 
individual named RFN (and FB) while they were confined 
together as POWs of the Japanese government.  He indicated 
that he personally observed that RFN suffered certain 
identifiable symptoms including shortness of breath and 
swelling of the feet, legs and ankles during such confinement 
for a period of more than 30 days.  It is also undisputed 
that this affidavit was presented to the veteran for his 
signature by an agent of a private attorney claims fixer who 
was the same individual who assisted the veteran in the 
prosecution of his own successful claims for VA compensation 
benefits, and to whom the veteran paid a percentage of these 
benefits on an on-going basis.  It is also clear that the 
veteran's co-affiant (FB) had already signed the joint 
affidavit at the time it was presented by the claims fixer 
agent for the veteran's signature and that only the fixer's 
agent was present at the time the veteran's signature was 
requested.  There is only one notary certification at the 
bottom of this affidavit, and the evidence shows that this 
notary was not present at the time the veteran actually 
signed the affidavit.  It is also clear that the veteran 
never knew the subject of the joint affidavit, RFN, and that 
the veteran had no knowledge as to whether RFN had ever been 
actually held as a POW for a period of more than 30 days at 
Camp O'Donnell.  Finally, the veteran had no knowledge of 
whether RFN had any particularly identifiable medical 
symptoms during such period.  The veteran signed this sworn 
affidavit attesting to facts of which he had no knowledge.  

The only fact in dispute in this case is the veteran's 
subjective state of mind and knowledge of the contents of 
this affidavit at the time he signed it.  In March 2000, 
having been duly sworn and informed of the forfeiture 
provisions of the U.S. Code and the perjury provisions of the 
Philippine penal code, the veteran stated that he voluntarily 
signed this affidavit when presented to him by the agent of 
his own claims fixer, but that he did so without reading it 
on the understanding that it was only related to some minor 
matter pertaining to a veterans organization.  Later, in 
February 2001, having been presented with the charges and 
evidence against him, the veteran submitted a statement to 
the effect that he had been forced to sign this affidavit 
based upon actual or perceived threatened loss of his VA 
benefits and/or personal threats.  These two statements are 
entirely inconsistent.  The veteran first swore that he 
signed a sworn affidavit without any knowledge of the 
contents of that affidavit, and then later wrote that he had 
been forced to sign the affidavit and the allegation of 
coercion strongly suggests that he had knowledge of the 
contents of that affidavit and that they were false.  The 
patent inconsistency of these explanations show the veteran 
to be entirely lacking in credibility or believability.  

It is clear that the veteran understood that this affidavit 
was presented for his signature by the known agent of his own 
claims fixer who had secured the veteran's own significant 
award of VA compensation benefits (of which this claims fixer 
received a fixed percentage).  The veteran stated that only 
the claims fixer agent was present when the affidavit was 
presented for signature; thus, the veteran understood that 
the notarization of his signature to the sworn statement 
could not be properly executed.  The veteran has not argued 
nor does the evidence show that the veteran is functionally 
illiterate or suffering from a mental impairment which made 
it impossible for him to understand the nature of his 
actions.  

The Board finds that the veteran knowingly and intentionally 
aided and assisted in the presentation of a false or 
fraudulent affidavit concerning a claim for VA benefits on 
behalf of RFN, an individual of whom the veteran had no 
knowledge.  The veteran is shown to have signed this false 
and fraudulent affidavit not on behalf of RFN but at the 
request of the agent of the veteran's own claims fixer who 
had assisted him in gaining his own not insubstantial 
entitlement to VA compensation benefits.  The veteran's claim 
of coercion was only presented after he had sworn that he 
executed this affidavit without reading it and without any 
knowledge of its contents.  The veteran's lack of credibility 
makes his allegation of physical threats made in coercion to 
sign this affidavit equally lacking in credibility.  

The Board finds, beyond any reasonable doubt, that the 
veteran knowingly and voluntarily signed a false statement of 
fact to aid and assist another individual in obtaining VA 
benefits in violation of 38 U.S.C.A. § 6103(a).  Accordingly, 
the forfeiture against the veteran of all rights, claims and 
benefits under all laws administered by VA was warranted.  



ORDER

A declaration of forfeiture against the veteran is proper 
under 38 U.S.C.A. § 6103(a), and the appeal to remain 
eligible for VA benefits is denied.



_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

